Case:20-17488-EEB Doc#:49 Filed:12/31/20            Entered:12/31/20 08:40:43 Page1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                                     )
                                           )
BAVARIA INN RESTAURANT, INC.               )      Case No. 20-17488 EEB
dba Shotgun Willies                        )      Chapter 11
a Colorado Corporation                     )
EIN XX-XXXXXXX                             )
                                           )
Debtor.                                    )


                                     STATUS REPORT


       Debtor-in-Possession, Bavaria Inn Restaurant, Inc. dba Shotgun Willies (“Debtor”),
through its counsel, Weinman & Associates, P.C., hereby submits this Status Report as
follows:

1.       Debtor filed its Chapter 11 Voluntary Petition on November 18, 2020.

2.       Since the date of the filing of its bankruptcy petition, the Debtor has remained in
         possession of its assets, and has operated its business and managed its financial
         affairs as a Debtor-in-Possession pursuant to 11 U.S.C. §§1107 and 1108.

3.       Debtor has elected to proceed under Subchapter V of Chapter 11 of the Bankruptcy
         Code.

4.       On December 21, 2020, the Court held its Subchapter V Status Conference.

5.       At the Status Conference, the Court ordered that the Cash Collateral Agreement
         with Citywide Bank be filed by the end of this week.

6.       Modifications to the draft of the Agreement took longer than anticipated to be
         approved by the parties.

7.       Although the document is now finalized, some of the signatories to the Agreement
         are unavailable due to the holidays.

8.       Accordingly, the Agreement and motion to approve it cannot be filed until early next
         week.

         Wherefore, Debtor submits this Status Report.
Case:20-17488-EEB Doc#:49 Filed:12/31/20   Entered:12/31/20 08:40:43 Page2 of 3




DATED: December 31, 2020

                                  Respectfully Submitted,

                                  WEINMAN & ASSOCIATES, P.C.



                                  By: /s/ Jeffrey A. Weinman
                                          Jeffrey A. Weinman, #7605
                                          730 17th Street, Suite 240
                                          Denver, CO 80202-3506
                                          Telephone: (303) 572-1010
                                          Facsimile: (303) 572-1011
                                          jweinman@weinmanpc.com




                                     2
Case:20-17488-EEB Doc#:49 Filed:12/31/20          Entered:12/31/20 08:40:43 Page3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that I have served on this 31 st day of December, 2020, a true and
correct copy of the foregoing STATUS REPORT by electronic mail through the Court’s
CM/ECF system using the e-mail addresses on file with the Court as obtained from the
parties-in-interest’s Notices of Entry of Appearance to the following:

Paul V. Moss, Esq.
U.S. Trustee’s Office
1961 Stout St., Ste. 12-200
Denver, CO 80294
Paul.Moss@usdoj.gov

Bavaria Inn Restaurant, Inc.
dba Shotgun Willies
ATTN: Deborah Dunafon, President
490 S. Colorado Blvd.
Denver, CO 80246

Harvey Sender
Subchapter V Trustee
600 17th Street, Suite 2800 South
Denver, CO 80202
hsender@sendertrustee.com

David J. Warner, Esq.
Wadsworth Garber Warner Conrardy, P.C.
2580 W. Main St., Suite 200
Littleton, CO 80120
dwarner@wgwc-law.com

Duncan E. Barber, Esq.
Shapiro Bieging Barber Otteson LLP
7979 E. Tufts Ave., Ste. 1600
Denver, CO 80237
dbarber@sbbolaw.com

Darrell G. Waas, Esq.
Waas Campbell Rivera Johnson & Velasquez LLP
1350 17th Street, Suite 450
Denver, CO 80202
waas@wcrlegal.com

                                                 /s/ Lisa R. Kraai


                                            3
